Citation Nr: 1809351	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  12-23 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a disability evaluation in excess of 20 percent for service-connected diabetes mellitus type II prior to November 10, 2016, and in excess of 40 percent since November 10, 2016. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel 





INTRODUCTION

The Veteran had active service with the United States Army from May 1969 to April 1971.

This appeal comes before the Board of Veterans' Appeals (Board) from a April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied entitlement to the benefits sought.  The Veteran appealed the underlying decision in a Notice of Disagreement received in March 2011.

In his September 2012 substantive appeal, the Veteran requested a videoconference hearing before the Board.  In a subsequent September 2012 statement, the Veteran indicated that he no longer wanted a videoconference hearing before the Board.  Therefore, the request for a videoconference hearing before the Board was withdrawn.  See 38 C.F.R. § 20.704(e) (2017). 

In an August 2017 decision, the evaluation for the Veteran's service-connected diabetes mellitus type II disability (diabetes mellitus) was increased from 20 percent to 40 percent disabling, effective, November 10, 2016.  As the rating for the Veteran's diabetes mellitus disability is less than the maximum available rating during portions of the period of the claim, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).       

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 







	(CONTINUED ON NEXT PAGE)
FINDINGS OF FACT

1.  Prior to November 10, 2016, the Veteran's diabetes mellitus treatment required insulin and/or hypoglycemic agents and a restricted diet; it did not require regulation of activities and there were no episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider with complications.

2.  Since November 10, 2016, the Veteran's diabetes mellitus treatment has required insulin, a restricted diet, and regulation of activities; it has not been associated with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider with complications.


CONCLUSIONS OF LAW

1. The criteria for establishing entitlement to an evaluation in excess of 20 percent for diabetes mellitus, prior to November 10, 2016, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.79, 4.119, Diagnostic Code 7913 (2017).

2. The criteria for establishing entitlement to an evaluation in excess of 40 percent for diabetes mellitus, since November 10, 2016, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.79, 4.119, Diagnostic Code 7913 (2017).







	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2017), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the issue decided herein, the record reflects that the Veteran was provided all required notice in the letter mailed in February 2010, prior to the issuance of the April 2010 rating decision on appeal.

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claim.  All appropriate development to obtain the Veteran's pertinent, service treatment records and post-service VA and private medical records has been completed.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate his claim.  The Board is also unaware of any such records.  Moreover, the Veteran was afforded appropriate VA examinations.  

Accordingly, the Board will address the merits of the claim. 

II.  General Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321 (a), 4.1 (2017).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2017) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA must consider all favorable lay evidence of record.  38 USCA § 5107 (b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.
§§ 3.102, 4.3 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

III.  Factual Background and Analysis

In this case, the Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

In the April 2010 rating decision on appeal, the Veteran's 20 percent evaluation for diabetes mellitus was continued under Diagnostic Code 7913.  In an August 2017 decision, the evaluation was increased from 20 percent to 40 percent disabling, effective, November 10, 2016.  The Veteran contends that he is entitled to a higher evaluations for his diabetes mellitus.  However, the preponderance of the evidence of record demonstrates that an evaluation in excess of 20 percent is not warranted at any time prior to November 10, 2016; nor is an evaluation in excess of 40 percent warranted at any time since November 10, 2016.

Diabetes mellitus warrants a 20 percent evaluation when it requires insulin and restricted diet, or; oral hypoglycemic agent and a restricted diet.  A 40 percent evaluation is warranted when diabetes mellitus requires insulin, a restricted diet, and regulation of activities.  A 60 percent evaluation is warranted when diabetes mellitus requires insulin, a restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A total evaluation of 100 percent is warranted when diabetes mellitus requires more than one daily injection of insulin, a restricted diet, and regulation of activities, avoidance of strenuous occupational and recreational activities, with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913.  Note (1) provides that noncompensable complications are considered part of the diabetic process, while compensable complications are to be evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Id.  

A private treatment record from M.H., M.D. in October 2008 notes that the Veteran was instructed to engage in aerobic exercise for 30 minutes a day, five times a week. 

A private treatment record from E.O., DO in August 2009 notes the Veteran's diagnosis of diabetes mellitus.  E.O. indicated that the diabetes was uncontrolled and instructed the Veteran to continue his oral medications and insulin.  A May 2010 record reiterates the Veteran's diagnosis.  E.O. instructed the Veteran to continue to exercise and take his medication.

The Veteran was afforded a VA examination in January 2010.  The Veteran reported that he took both insulin and oral medication, to include Lantus twice a day, Actos, Metformin twice a day, and Glimepiride.  He reported that he took continuous medication for hypertension as a result of his heart disease.  The Veteran reported symptoms of erectile dysfunction.  It was noted that the Veteran's diabetes mellitus was managed by a restricted diet, prescribed oral hypoglycemic agents, and prescribed insulin more than once per day.  His diabetes mellitus did not require regulation of activities as part of his medical management.  A history of hypoglycemic reactions and ketoacidosis were noted but these complications did not require hospitalization.  It was noted that the Veteran visited his diabetic care provider monthly or less often.  Examination revealed no skin abnormalities, a normal neurological examination, and not evidence of abnormal breathing.  The examiner noted there was no evidence of visual impairment, neurological disease, or amputation.  There were symptoms of nephropathy, ischemic heart disease, erectile dysfunction, and hypertension.  The examiner found that the hypertension was not a symptom of the Veteran's diabetes mellitus.  It was noted that the Veteran's diabetes mellitus did not impact his ability to work as an electronics technician or his usual daily activities.  

VA outpatient treatment records in June 2015 notes the Veteran should continue to exercise on a daily basis for 30 minutes a day. 

The Veteran was afforded a VA examination in November 2016.  It was noted that the Veteran's diabetes mellitus was managed by a restricted diet, prescribed oral hypoglycemic agents, prescribed insulin more than once per day.  It was also noted that the Veteran required regulation of activities as part of his medical management of diabetes mellitus.  The example provided was that the Veteran experienced one severe hypoglycemic episode in the past few years that required resuscitation by a paramedic.  As a result, he must be careful to eat before engaging in strenuous activities and limit the time he can work on anything.  The examiner further noted that the Veteran visited his diabetic care provider less than 2 times per month for episodes of ketoacidosis or hypoglycemia.  He had not been hospitalized for either of these conditions in the past 12 months.  The examiner also noted that the Veteran did not demonstrate progressive unintentional weight loss and loss of strength due to his diabetes mellitus.  It was noted that complications of the Veteran's diabetes mellitus included peripheral neuropathy, nephropathy, and peripheral vascular disease.  It was noted that the Veteran's diabetes mellitus did not impact his ability to work.  
 
The preponderance of the above evidence demonstrates that the Veteran is not entitled to an evaluation in excess of 20 percent at any time prior to November 10, 2016.  Again, a higher evaluation of 40 percent for diabetes mellitus is warranted when the Veteran requires insulin, restricted diet, and regulation of activities.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  In the present case, there is no medical evidence to suggest that the Veteran required regulation of activities to treat his diabetes mellitus until November 10, 2016 - the date of the VA examination.  The rating criteria under Diagnostic Code 7913 includes successive rating criteria, whereby "the evaluation of each higher disability rating included the criteria of each lower disability rating, such that if a component was not met at any one level, the Veteran could only be rated at the level that did not require the missing component."  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009); see also Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met).  The January 2010 VA examiner specifically concluded that as of that time, the Veteran did not require regulation of activities to treat his diabetes mellitus.  There is no further evidence of regulation of activities being required until November 10, 2016.  Indeed, for the purpose of applying Diagnostic Code 7913, medical evidence is required to show that occupational and recreational activities have been restricted. See Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  As such, an evaluation in excess of 20 percent is not warranted prior to this date.

The Board also finds that the preponderance of the evidence of record demonstrates that an evaluation in excess of 40 percent is not warranted at any time since November 10, 2016.  Again, a higher evaluation of 60 percent for diabetes mellitus is warranted when the Veteran requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated.  See 38 C.F.R. 
§ 4.119, Diagnostic Code 7913.  The November 2016 VA examiner specifically noted that the Veteran did not require hospitalization for hypoglycemic reactions or ketoacidosis in the last 12 months and that he sought treatment for each of these conditions less than twice per month.  As such, there is no basis on which to assign a higher schedular evaluation of 60 percent.  As previously noted, the evaluation of each higher disability rating includes the criteria of each lower disability rating, and if each requirement is not met, the Veteran could only be rated at the level that did not require the missing component."  Tatum, 23 Vet. App. at 156.  Without evidence of episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, an evaluation in excess of 40 percent cannot be assigned.

The Board recognizes that the Veteran believes he is entitled to an increased evaluation for his diabetes mellitus.  In several statements, he asserted that he was entitled to a 40 percent evaluation throughout the rating period on appeal, and a 60 percent evaluation since November 1, 2016.  He noted that a private treatment record in 2008 demonstrates that he was told by his physician that his activities must be restricted.  He also asserted that he experienced a hypoglycemic reaction.  

Despite the Veteran's assertions, the preponderance of the evidence of record fails to reflect that an evaluation in excess of 20 percent is warranted at any time prior to November 10, 2016, or in excess of 40 percent since November 10, 2016.  While the Veteran may report that he restricted his activities, a physician did not indicate that this was required as part of the Veteran's treatment until November 10, 2016.  In fact, as above, the October 2008 private record notes the Veteran was instructed to engage in aerobic exercise for 30 minutes a day, five days a week.   As noted above, medical evidence is required to show that activities have been restricted.  See Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  Also, the evaluation of each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the Veteran can only be rated at the level that did not require the missing component.  Furthermore, while he may suffer from episodes of hypoglycemia or ketoacidosis, the record does not reflect that these episodes required hospitalization or twice a month visits to a diabetic care provider.  As such, the Veteran's statements do not reflect that a higher schedular evaluation can be assigned before or after November 10, 2016. 

As above, Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes mellitus are to be rated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Id.  The Veteran asserted that he warranted a higher rating as a result of his diabetic peripheral neuropathy of the lower extremities, peripheral vascular disease of the lower extremities, and nephropathy.  However, these assertions do not demonstrate that a higher evaluation is warranted for diabetes mellitus itself.  VA has already acknowledged that the Veteran was entitled to separate disability evaluations for these secondary conditions.  He did not appeal the rating of these disabilities to the Board, and therefore, these issues are not before the Board.

Accordingly, the next higher evaluation of 40 percent is not warranted prior to November 10, 2016 and the next higher evaluation of 60 percent is not warranted since November 10, 2016.  

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected diabetes mellitus, the evidence shows no distinct periods of time during the appeal period other than those currently assigned, when the Veteran's service-connected diabetes mellitus varied to such an extent that a rating greater or less than the ratings assigned would be warranted.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

An evaluation in excess of 20 percent for service-connected diabetes mellitus prior to November 10, 2016, is denied. 

An evaluation in excess of 40 percent for service-connected diabetes mellitus since November 10, 2016, is denied. 



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


